—Judgment, Supreme Court, New York County (Marcy Kahn, J.), rendered January 28, 1997, convicting defendant, after a jury trial, of robbery in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 17 years to life, unanimously affirmed.
The witness’s viewing of defendant and his codefendant’s arrest photographs in the prosecutor’s office prior to the witness’s testimony, for the purpose of reviewing their respective roles in the crime, constituted proper preparation for trial and not an identification procedure (People v Herner, 85 NY2d 877; People v Morales, 248 AD2d 173, lv denied 92 NY2d 857; People v Randolph, 232 AD2d 327). Therefore, the reopening of the Wade hearing and finding of an independent source was superfluous. In any event, the People established such independent source for the witness’s in-court identification of defendant by clear and convincing evidence.
Defendant’s contention with respect to the court’s preliminary instructions has not been preserved for appellate review, and we decline to review in the interest of justice. Concur— Nardelli, J. P., Mazzarelli, Rubin, Saxe and Buckley, JJ.